510 U.S. 810
PUD No. 1 of Jefferson County et al.v.Washington Department of Ecology et al.
No. 92-1911.
Supreme Court of United States.
October 4, 1993.

1
Appeal from the Sup. Ct. Wash.


2
Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 16, 1993. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 14, 1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 5, 1994. This Court's Rule 29 does not apply. Reported below: 121 Wash. 2d 179, 849 P. 2d 646.